         Case 1:20-cv-10701-DPW Document 97 Filed 05/15/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                                    )
 MICHAEL MCCARTHY, et al.,                          )   CIVIL ACTION NO.
                                                    )   1:20-cv-10701-DPW
                               Plaintiffs,          )
                                                    )   PLAINTIFFS’ ASSENTED-TO
                -against-                           )   MOTION TO FILE A
                                                    )   SECOND AMENDED
 CHARLES D. BAKER, et al.,                          )   COMPLAINT
                                                    )
                               Defendants.          )
                                                    )

       COME NOW the Plaintiffs, who respectfully move the Court for leave to file the Second

Amended Complaint attached hereto. In support of this motion, the Plaintiffs state:

       1.      The Second Amended Complaint differs materially from the (First) Amended

Complaint in that it:

               a. adds Thomas Leighton and Worcester Pistol and Rifle Club, Inc. as Plaintiffs;

               b. adds a claim that concerns the closure of shooting ranges;

               c. omits Don Tom Group LLC d/b/a Precision Point Firearms and Downrange

                   Inc. d/b/a Cape Gun Works as Plaintiffs;

               d. deletes references to the four dismissed police chief Defendants; and

               e. revises the venue statement and makes grammatical and formatting changes.

       2.      At the time the Plaintiffs filed their Complaint and (First) Amended Complaint, it

was unclear whether the COVID-19 Orders mandated the closure of ranges such as Worcester

Pistol and Rifle Club, Inc. Since then, officials with both the Commonwealth and with local

government have taken the position that all ranges must close.

       3.      The office of the Attorney General reviewed a prior version of the Second

Amended Complaint and, with revisions now incorporated, assents to this motion for leave.
         Case 1:20-cv-10701-DPW Document 97 Filed 05/15/20 Page 2 of 2



       Dated: May 15, 2020

                                          Respectfully submitted,
                                          THE PLAINTIFFS,
                                          By their attorneys,

                                           /s/ David D. Jensen
                                          David D. Jensen, Esq.
                                          Admitted Pro Hac Vice
                                          David Jensen & Associates
                                          33 Henry Street
                                          Beacon, New York 12508
                                          Tel: 212.380.6615
                                          Fax: 917.591.1318
                                          david@djensenpllc.com

                                          J. Steven Foley
                                          BBO # 685741
                                          Law Office of J. Steven Foley
                                          100 Pleasant Street #100
                                          Worcester, MA 01609
                                          Tel: 508.754.1041
                                          Fax: 508.739.4051
                                          JSteven@attorneyfoley.com

                                          Jason A. Guida
                                          BBO # 667252
                                          Principe & Strasnick, P.C.
                                          17 Lark Avenue
                                          Saugus, MA 01960
                                          Tel: 617.383.4652
                                          Fax: 781.233.9192
                                          jason@lawguida.com


                                    CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on May 4, 2020.

                                                  /s/ David D. Jensen
                                                  David D. Jensen, Esq.


                                                -2-
